Fourth Court of Appeals
                              San Antonio, Texas
                                     June 3, 2015

                                 No. 04-15-00158-CV

                                  Sandy SCHINZEL,
                                      Appellant

                                          v.

                                   Charles G. TATE,
                                       Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2015CV000835
                         Honorable Jason Wolff, Judge Presiding

                                       ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on June 3, 2015.


                                           _____________________________
                                           Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.

                                           _____________________________
                                           Keith E. Hottle, Clerk